Citation Nr: 0410938	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied service connection for post-traumatic stress 
disorder.

In October 2002 the Board ordered further development in this 
matter by its Evidence Development Unit, specifically, a 
psychiatric examination to determine the presence of PTSD.  
Pursuant to Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the 
case to the Portland, Oregon RO.  The Veterans Benefits 
Administration Appeals Management Center (AMC) directed the remand 
to the VA Special Processing Unit at the Cleveland RO which 
prepared a Supplemental Statement of the Case (SSOC) and returned 
the appeal to the Board. 

 
FINDING OF FACT

No diagnosis of post-traumatic stress disorder is of record.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-
traumatic stress disorder have not been met.   38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has issued 
final rules to implement the provisions of the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  These regulatory 
provisions merely implement the VCAA and do not provide any 
additional rights.  In general, where the record demonstrates that 
the statutory mandates are satisfied, the regulatory provisions 
likewise are satisfied.  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is required to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant. Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini also addressed the matter of the timing of 
the VCAA notice requirement.  The Court held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA-administered benefits.

The veteran's claim for PTSD was received by the RO on January 3, 
2000.  On January 6, 2000, the RO sent a letter to the veteran 
advising him of the criteria required to establish service 
connection for PTSD, specifying the information that VA would seek 
to obtain, and requesting the veteran provide certain information, 
specifically, asking the veteran to provide the specifics 
regarding any events he witnessed or participated in that might 
qualify as a stressor.

On April 18, 2000, the RO sent the veteran a letter detailing the 
evidence that had been obtained in his case, noting the absence of 
a diagnosis for PTSD, and requesting the veteran to provide any 
medical evidence of a diagnosis for PTSD which he might have.  In 
May the RO denied the claim, because there was no evidence the 
veteran had ever been diagnosed with PTSD.

Notwithstanding the fact that the VCAA had not yet been enacted at 
the time of the initial unfavorable agency of original 
jurisdiction (AOJ) decision in May 2000, and that neither 
Quartuccio nor Peligrini had been decided, the RO appears to meet 
the VCAA notice requirements with respect to both content and 
timing.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App.-. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).   

The RO attempted to assist the veteran obtain the evidence needed 
for his claim by arranging for him to receive a VA medical 
examination for evaluation of PTSD.  In April 2002 the veteran 
refused to report for an examination at the Boise, Idaho, VA 
Medical Center (VAMC). In June 2002, the veteran was scheduled for 
an examination at the Portland VA Medical Center; he said he was 
too ill to report. Another examination was scheduled in Boise in 
May 2003, but in April 2003, the veteran notified the RO he was 
"unable to travel to VA for appointments."  This was followed by a 
letter from the veteran received by the RO in May 2003, confirming 
the fact that he "could not make appointments right now."

Here the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices prior to any unfavorable AOJ decision.  VA 
has associated VA records and examination reports with the claims 
file and the veteran has not identified any additional evidence 
pertinent to his claim not already of record.   The veteran has 
been informed of the exact evidence necessary to substantiate his 
claim, as well as the respective responsibilities of himself and 
VA as it pertains to his claim.  VA has, on multiple occasions, 
attempted to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Given the foregoing, the 
Board concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  Consequently, an adjudication of 
the appeal at this juncture is proper.


Factual Background

The records reflect that the veteran served in Korea as a medic 
and that in July      1953 he received a gunshot wound while 
serving with an infantry division.  There is no evidence of record 
that the veteran had any psychiatric disorder during active 
service.

The veteran has pursued a number of claims for compensation since 
1993, but did not file a claim for service connection for PTSD 
until January 2000.  Despite being advised of the requirements to 
establish service connection for PTSD within a week of filing his 
claim for PTSD, and despite being asked repeatedly for evidence of 
a medical diagnosis of PTSD, the veteran has not produced any such 
evidence.

There are no entries regarding depression or anxiety prior to 
2000.  There are several entries in the veteran's VA medical 
records reflecting anxiety attacks and depression, and treatment 
and medication for depression, subsequent to 2000, although the 
extent of those conditions is not clear.
  
For example, an August 2000 Portland VAMC outpatient visit record 
indicates the veteran is suffering mild depression because his 
wife had passed away.  In a December 2001 Portland VAMC outpatient 
visit record the veteran denied being depressed to one health care 
provider, and stated he was depressed to another.

A May 2002 outpatient record of a telephone contact with the 
veteran reflects the veteran reporting he was feeling more 
depressed because of the loss of his wife two years ago.  He 
further reported he was under a lot of stress due to his sick 
daughter going missing.   

There are no service medical records, private medical records, or 
VA medical records reflecting treatment for, or diagnosis of, PTSD 
or any other mental health disorder.

As noted earlier, the veteran was scheduled for a VA examination 
at the Boise VAMC in April 2002 to evaluate him for PTSD.  The 
evidence of record reflects that he refused to report for the 
examination.  The veteran subsequently wrote VA confirming his 
unwillingness to go to Boise for the examination because of his 
perception that he had been badly treated and humiliated when he 
had gone there in the past.

In June 2002, the veteran was scheduled for an examination at the 
Portland VA Medical Center; he said he was too ill to report. 
Another examination was scheduled in Boise in May 2003, but in 
April 2003, the veteran notified the RO he was "unable to travel 
to VA for appointments."  This was followed by a letter from the 
veteran received by the RO in May 2003, confirming the fact that 
he "could not make appointments right now."


Analysis

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
The Board also notes that 38 C.F.R. § 3.304(f) was amended as it 
pertained to personal assault PTSD claims.  However, that 
amendment did not change the pertinent part of the regulation 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current symptomatology 
and the claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996).  Both versions of 38 C.F.R. § 3.304(f) must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.

The RO determined that there was credible supporting evidence of 
an in-service stressor.  Specifically, service record documents 
show that the veteran received training as a medical aid man, 
which is consistent with the history provided by the veteran of 
having served as a medic who assisted the wounded and dead.  There 
is also evidence of record that the veteran was wounded as a 
result of enemy action.

There is, however, no medical evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  Moreover, the veteran has 
refused to report for medical examinations that would have 
determined whether or not he had PTSD in accordance with the 
criteria established in DSM IV. 

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.   38 C.F.R. § 
3.655 (a) provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
claimant, without good cause fails to report for such examination, 
action shall be taken.   38 C.F.R. § 3.655 (b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record. 

In conjunction with the veteran's claim for PTSD, the RO scheduled 
the veteran for VA medical examinations on several occasions at 
the Boise, Idaho and Portland, Oregon VAMCs.  The evidence of 
record shows that the veteran cancelled the scheduled examinations 
on each occasion.

If the veteran chooses to make himself unavailable while at the 
same time pursuing a claim for VA benefits, that is his choice and 
he must bear any adverse consequences of such action. It is clear 
is that VA has made thorough and concerted efforts to assist the 
veteran in the development and adjudication of his claims.  The 
duty to assist is not always a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1990).  Further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources. See e.g. Grivois v. Brown, 6 Vet. App. 136, 
139 (1994).

Again, a review of the record fails to show that the veteran now 
has, or ever has had, PTSD. The Board must determine whether the 
weight of the evidence supports the veteran's claim or is in 
relative equipoise, with the veteran prevailing in either event. 
However, if the weight of the evidence is against his claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Where, as here, there is no evidence of the disability claimed, 
the weight of the evidence is against the claim.  Accordingly, the 
claim must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



